—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered September 3, 1996, convicting him of grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence is legally and factually sufficient to support the verdict convicting the defendant of grand larceny in the fourth degree (see, Penal Law § 155.30 [5]; see also, Penal Law § 155.05 [1]; § 20.00). The weight of the evidence amply supports the trial court’s conclusion that the defendant shared his accomplice’s intent to deprive the victim of his money (see, Penal Law § 155.05 [1]; People v Brightly, 148 AD2d 623) and that the defendant intentionally aided his accomplice in carrying out the theft (see, e.g., People v Russell, 160 AD2d 618).
Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.